Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.996 Filed 11/02/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ROBERT EARL CANN,

        Petitioner,                                  Civil No. 2:20-CV-10163
                                                     HONORABLE SEAN F. COX
v.

TONY TRIERWEILER,

      Respondent.
___________________________/

      OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
     CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY OR
                   LEAVE TO APPEAL IN FORMA PAUPERIS

        Robert Earl Cann, (“petitioner”), confined at the Chippewa Correctional Facility in

Kincheloe, Michigan, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, in

which he challenges his conviction for second-degree murder, Mich. Comp. Laws § 750.317;

assault with intent to commit murder, Mich. Comp. Laws § 750.83; carrying a concealed

weapon, Mich. Comp. Laws § 750.227; felon in possession of a firearm, Mich. Comp. Laws §

750.224f; and possession of a firearm in the commission of a felony, Mich. Comp. Laws §

750.227b. For the reasons that follow, the petition for a writ of habeas corpus is DENIED.

                                         I. Background

        Petitioner was convicted following a jury trial in the Wayne County Circuit Court. This

Court recites verbatim the relevant facts regarding petitioner’s conviction from the Michigan

Court of Appeals’ opinion, which are presumed correct on habeas review pursuant to 28 U.S.C.

§ 2254(e)(1). See e.g., Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

        This case arises out of a shooting that occurred at a house party in Detroit, in the
        early morning hours of September 14, 2014. As the party was concluding, one of
        defendant’s friends got into a fistfight with two other men, including John Rainey

                                                 1
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.997 Filed 11/02/20 Page 2 of 11




       (Rainey), the victim. Defendant opened fire on the men as they were fighting.
       One of the bullets struck Rainey in the back, and he was pronounced dead on
       arrival at the hospital soon after. Subsequently, defendant was charged with open
       murder,1 assault with intent to commit murder, carrying a concealed weapon,
       felon in possession of a firearm, and felony-firearm.

       People v. Cann, No. 334950, 2018 WL 1347467, at *1 (Mich. Ct. App. Mar. 15,
       2018), lv. den. 503 Mich. 861, 917 N.W.2d 386 (2018).

       Petitioner seeks a writ of habeas corpus on the following grounds:

       I.     Cann was denied due process of the law and a fair trial when the court
              failed to properly instruct the jury on involuntary manslaughter. Trial
              counsel was ineffective for failing to object. The state Court’s decision is
              objectively unreasonable in light of the evidence presented.

       II.    Cann was denied effective assistance of counsel, and the state court’s
              decision to the contrary was an unreasonable application of federal law
              and is objectively unreasonable in light of the evidence presented.

                                    II. Standard of Review

       28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), imposes the following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim–
                         (1) resulted in a decision that was contrary to, or involved an
                              unreasonable application of, clearly established Federal
                              law, as determined by the Supreme Court of the United
                              States; or

                         (2) resulted in a decision that was based on an unreasonable
                             determination of the facts in light of the evidence presented
                             in the State court proceeding.



1
 Under Michigan law, it is proper to charge a defendant with the crime of open murder. Such a
charge gives a circuit court jurisdiction to try a defendant on first and second-degree murder
charges. See Taylor v. Withrow, 288 F.3d 846, 849 (6th Cir. 2002); see also Williams v. Jones,
231 F.Supp.2d 586, 589 (E.D. Mich. 2002)(citing Mich. Comp. Laws § 750.316, 750.318;
People v. McKinney, 65 Mich. App. 131, 135, 237 N.W.2d 215, 218 (1975)).


                                                2
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.998 Filed 11/02/20 Page 3 of 11




          A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question of law

or if the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable

application” occurs when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 410-11. “[A]

state court’s determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.” Harrington

v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

In order to obtain habeas relief in federal court, a state prisoner is required to show that the state

court’s rejection of his claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington, 562 U.S. at 103. A habeas petitioner should be denied relief as long

as it is within the “realm of possibility” that fairminded jurists could find the state court decision

to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

          The Michigan Court of Appeals reviewed and rejected petitioner’s jury instruction claim

under a plain error standard because petitioner failed to preserve his claim as a constitutional

issue at the trial court level. The AEDPA deference applies to any underlying plain-error

analysis of a procedurally defaulted claim. See Stewart v. Trierweiler, 867 F.3d 633, 638(6th Cir.

2017).2
2
 Respondent urges this Court to deny this claim on the ground that it is procedurally defaulted
because petitioner failed to object at trial. Petitioner argues that counsel was ineffective for
failing to object. Ineffective assistance of counsel may establish cause for procedural default.
                                                  3
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.999 Filed 11/02/20 Page 4 of 11




                                         III. Discussion

       A. Claim # 1. The jury instruction claim.

       Petitioner first alleges that his right to a fair trial was violated when the judge failed to

instruct the jurors on the lesser offense of involuntary manslaughter.

       The Michigan Court of Appeals rejected petitioner’s claim as follows:

       Defendant did not request a jury instruction for involuntary manslaughter while
       the parties were discussing jury instructions. Defendant only requested a jury
       instruction on voluntary manslaughter, to which the trial court replied, “Voluntary
       manslaughter is [a jury instruction] that I intend to give just because it’s the open
       murder as well as the required lesser included of murder in the second degree,
       involuntary.” It is unclear whether the inclusion of the word “involuntary” was a
       typographical error, or whether it was a misstatement by the trial court.
       Regardless, when taken as a whole, it is clear that the trial court intended to give
       the jury instruction for voluntary manslaughter, as requested by defense counsel,
       and did not explicitly mention that it would also give an instruction on
       involuntary manslaughter. Overall, there is nothing in the record, aside from the
       inclusion of the word “involuntary,” to indicate that the trial court intended to
       give an instruction on involuntary manslaughter.

       Nevertheless, defendant argues on appeal that the involuntary manslaughter jury
       instruction set forth at M Crim JI 16.11 was supported by the evidence and, thus,
       should have been given—even sua sponte by the trial court. In People v. Heflin,
       434 Mich. 482, 497; 456 N.W.2d 10 (1990), our Supreme Court noted that the
       former version 3 of this same jury instruction “accurately set forth the elements of
       statutory involuntary manslaughter.” It is well-established that statutory
       involuntary manslaughter is a cognate lesser offense of murder, and thus, even if
       defense counsel had requested it, the trial court was not permitted to give the
       instruction. See id.; see also People v. Smith, 478 Mich. 64, 73; 731 N.W.2d 411
       (2007); People v. Cornell, 466 Mich. 335, 354–355; 646 N.W.2d 127 (2002).
       Accordingly, defendant’s due process claim premised on this jury instruction
       argument is without merit.


People v. Cann, 2018 WL 1347467, at *1–2.



Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). Given that the cause and prejudice inquiry
for the procedural default issue merges with an analysis of the merits of petitioner’s defaulted
claim, it would be easier to consider the merits of this claim. See Cameron v. Birkett, 348 F.
Supp. 2d 825, 836 (E.D. Mich. 2004).
3
  Michigan Criminal Jury Instruction 16:4:06. (Internal footnote original).
                                                 4
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1000 Filed 11/02/20 Page 5 of 11




       There is no constitutional right to a jury instruction if the requested charge does not

satisfy the legal definition of a lesser-included offense. See Hopkins v. Reeves, 524 U.S. 88

(1998). By definition, cognate offenses such as involuntary manslaughter do not meet the

definition of lesser-included offenses because they are “related and hence ‘cognate’ in the sense

that they share several elements, and are of the same class or category, but may contain some

elements not found in the higher offense.” Williams v. Withrow, 328 F. Supp. 2d 735, 749 (E.D.

Mich. 2004)(quoting United States v. Colon, 268 F.3d 367, 373 (6th Cir. 2001)). Accordingly,

petitioner does not have a federal constitutional right to an involuntary manslaughter instruction

because petitioner has failed to show that the state courts’ treatment of this issue is contrary to or

an unreasonable application of federal law. Petitioner is not entitled to habeas relief on this

claim. Williams, 328 F. Supp. 2d at 749.

       Moreover, even if involuntary manslaughter was considered a necessarily lesser included

offense of open murder, the trial judge’s failure to instruct the jurors on this lesser offense would

not entitle petitioner to relief. The United States Supreme Court declined to determine whether

the Due Process Clause requires that a state trial court instruct a jury on a lesser included offense

in a non-capital case. See Adams v. Smith, 280 F. Supp. 2d 704, 717 (E.D. Mich. 2003)(citing to

Beck v. Alabama, 447 U.S. 625, 638, n. 4 (1980)). A state trial court’s failure to give the jury an

instruction on a lesser included offense in a non-capital case is not contrary to, or an

unreasonable application of, clearly established federal law as required for federal habeas relief.

Id. Beck was interpreted by the Sixth Circuit to mean that “the [federal] Constitution does not

require a lesser-included offense instruction in non-capital cases.” Campbell v. Coyle, 260 F.3d

531, 541 (6th Cir. 2001). Thus, the failure of a state trial court to instruct a jury on a lesser

included offense in a non-capital case is not an error cognizable in federal habeas review. Bagby



                                                  5
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1001 Filed 11/02/20 Page 6 of 11




v. Sowders, 894 F.2d 792, 797 (6th Cir. 1990); see also Scott v. Elo, 302 F.3d 598, 606 (6th Cir.

2002).

         The mere fact that petitioner was charged with open murder, which allowed the jurors to

consider the charge of first-degree murder, which carries a sentence of life imprisonment without

parole, does not mean that petitioner was charged with a capital offense, within the meaning of

the Supreme Court’s holding in Beck.

         In Scott v. Elo, 302 F.3d at 606, the Sixth Circuit held that a criminal defendant who was

convicted of first-degree murder in Michigan and sentenced to life imprisonment without parole

was not entitled to habeas relief based upon the trial court’s failure to instruct on the lesser

offense of involuntary manslaughter.          In so ruling, the Sixth Circuit characterized the

defendant’s first-degree murder charge as being a conviction for a non-capital offense. Id. Other

circuits ruled that cases in which a defendant receives a sentence of life imprisonment without

parole instead of the death penalty should be treated as a non-capital case, as opposed to a capital

case, for determining whether due process requires that a trial court is required to instruct jurors

on lesser included offenses. Creel v. Johnson, 162 F.3d 385, 390 (5th Cir. 1998); Pitts v.

Lockhart, 911 F.2d 109, 112 (8th Cir. 1990); Rembert v. Dugger, 842 F.2d 301, 303 (11th Cir.

1988); Trujillo v. Sullivan, 815 F.2d 597, 602 (10th Cir. 1987). Petitioner is not entitled to relief

on his instructional error claim.

         B. Claims # 1 and # 2. The ineffective assistance of counsel claims.

         Petitioner alleges he was denied the effective assistance of trial counsel.

         To prevail on his ineffective assistance of counsel claims, petitioner must show that the

state court’s conclusion regarding these claims was contrary to, or an unreasonable application

of, Strickland v. Washington, 466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111,



                                                   6
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1002 Filed 11/02/20 Page 7 of 11




123 (2009). Strickland established a two-prong test for claims of ineffective assistance of

counsel: the petitioner must show (1) that counsel’s performance was deficient, and (2) that the

deficient performance prejudiced the defense. Strickland, 466 U.S. at 687.

         Petitioner first argues that his trial counsel was ineffective for either failing to request a

jury instruction on the cognate offense of involuntary manslaughter or not objecting when the

judge refused to give the instruction.

         Under Michigan law, a defendant is entitled to an instruction on necessarily included

lesser offenses, but not cognate lesser offenses. People v. Reese, 466 Mich. 440, 446, 647

N.W.2d 498 (2002)(citing Mich. Comp. Laws § 768.32(1)). The Michigan Court of Appeals

rejected petitioner’s ineffective assistance of counsel claim because he was not entitled under

Michigan law to have the jury instructed on involuntary manslaughter because it is a cognate

offense of murder. People v. Cann, 2018 WL 1347467, at *3.

         State courts are the final arbiters of state law. See Bradshaw v. Richey, 546 U.S. 74, 76

(2005). The Michigan Court of Appeals determined that counsel was not ineffective for failing

to request an instruction on the offense of involuntary manslaughter because petitioner was not

entitled to such an instruction in that it was a cognate lesser offense of open murder. Because

this Court “cannot logically grant the writ based on ineffective assistance of counsel without

determining that the state court erred in its interpretation of its own law,” this Court is

constrained to reject petitioner’s ineffective assistance of trial counsel claim. See Davis v.

Straub, 430 F.3d 281, 291 (6th Cir. 2005). In light of the fact that involuntary manslaughter is

not a necessarily lesser included offense of murder, counsel was not ineffective in failing to

request an instruction on this offense. See Cathron v. Jones,77 F. App’x 835, 844-45 (6th Cir.

2003).



                                                   7
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1003 Filed 11/02/20 Page 8 of 11




        Petitioner next claims that trial counsel was ineffective for mistakenly relying on the

dissenting opinion in Maryland v. Shatzer, infra, as opposed to the concurring opinion in that

case, when he moved for a mistrial after the detective mentioned interrogating petitioner in 2016,

even though petitioner had invoked his right to counsel during the first police interrogation in

2014.

        The Michigan Court of Appeals rejected petitioner’s claim as follows:

        Defendant argues that defense counsel intended to tell the trial court that he was
        using the concurrence in Shatzer to support his motion for a mistrial, and not the
        dissent, and that defense counsel’s misstatement ultimately led to the trial court’s
        denial of the motion. Defendant’s argument is not persuasive.

        In Maryland v. Shatzer, 559 U.S. 98; 130 S Ct 1213; 175 L.Ed. 2d 1045 (2010),
        the United States Supreme Court held that the Edwards rule—that once a suspect
        invokes the Miranda right to counsel any waiver of that right in response to a
        subsequent police-initiated custodial interrogation is presumed to be
        involuntary—does not apply where there has been a break in custody of 14 days
        or more. Shatzer, 559 U.S. at 104–105, 110. Therefore, even if defense counsel
        had stated that he was citing to the concurrence, Shatzer does not support defense
        counsel’s argument that defendant’s Miranda rights were violated when police
        officers approached him two years after the initial interrogation. Thus, even if
        defense counsel’s misstatement could be considered to fall below an objective
        standard of reasonableness, there is no evidence to suggest that the misstatement
        was so fundamentally prejudicial that defendant was denied a fair trial, or that the
        outcome of the case would have been different if defense counsel had not
        misspoken.


People v. Cann, 2018 WL 1347467, at *4 (internal footnote omitted).

        When an accused invokes his right to counsel during custodial interrogation, that

interrogation must cease until counsel is made available, unless the accused initiates further

conversation with the police. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). The Edwards

rule, however, does not apply if there has been a break in custody of more than 14 days after the

accused invokes his right to counsel. See Maryland v. Shatzer, 559 U.S. 98, 110-11 (2010). In

the prison context, where an inmate has returned to the general prison population after invoking

                                                 8
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1004 Filed 11/02/20 Page 9 of 11




his right to counsel during a custodial interrogation, there has been a break in custody for

purposes of the Edwards rule. Id., 113-14. Petitioner invoked his right to counsel when he spoke

with the police in 2014.       Petitioner was not interrogated again until 2016. Under the

circumstances, the references to petitioner’s interrogation in 2016 did not violate Edwards.

       Petitioner was not prejudiced by counsel’s reference to the dissenting opinion versus the

concurring opinion in Shatzer, because petitioner was not entitled to a mistrial; the majority

decision in Shatzer did not prohibit the police from interrogating petitioner two years after he

originally invoked his right to counsel. The Michigan Court of Appeals’ rejection of petitioner’s

claim was reasonable, precluding habeas relief. See e.g., Herndon v. United States, No. 3:08-

1102, 2009 WL 3517535, at *8 (M.D. Tenn. Oct. 22, 2009)(Defense counsel, arguing

defendant’s suppression motion, was not ineffective for failure to cite particular case for

proposition that consent to search had to be uncoerced to be valid. Facts of decades-old case

were inapposite, principle was sufficiently well known that any failure to cite authority was not

prejudicial, and, in any event, counsel did cite more recent case which in turn quoted old case’s

language). Counsel’s alleged deficiency in arguing the motion for a mistrial did not prejudice

petitioner because there was no basis to grant the mistrial. See e.g. Oden v. Turner, No. 20-3131,

2020 WL 4493255, at *2 (6th Cir. July 7, 2020)(counsel not ineffective for failing to make a

renewed motion for a mistrial because the renewed motion would have been meritless).

       Petitioner finally argues that he was denied the effective assistance of counsel because

his attorney was sending and receiving text messages during trial.

       The Michigan Court of Appeals rejected the claim as follows:

       Next, defendant argues that defense counsel was ineffective because counsel was
       sending text messages on his phone during trial. In support of this argument,
       defendant submitted an affidavit to this Court, stating that defense counsel was
       texting during trial. A review of the record reveals no indication that defense

                                                9
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1005 Filed 11/02/20 Page 10 of 11




        counsel was texting during trial, or that he was not paying attention to the
        proceedings. Our review is limited to errors that are apparent on the record. We
        may not consider defendant’s affidavit which was not presented to the lower court
        and constitutes an impermissible expansion of the record on appeal.


 People v. Cann, 2018 WL 1347467, at *3 (internal citations omitted).

        Petitioner is not entitled to habeas relief because there is no indication from the record

 that trial counsel was sending or receiving text messages during trial, nor has petitioner made

 any argument as to how he was prejudiced by counsel’s alleged text messaging. Petitioner is not

 entitled to habeas relief on his claim that he was denied the assistance of counsel when his claim

 that counsel was texting during trial is conclusory and there has been no showing of prejudice.

 See e.g. Evers v. United States, No. 13-2690, 2017 WL 1011499, at *13 (W.D. Tenn. Mar. 14,

 2017). Petitioner is not entitled to habeas relief on his second claim.

                                          IV. Conclusion

        The Court will deny the petition for a writ of habeas corpus. The Court will also deny a

 certificate of appealability to petitioner. In order to obtain a certificate of appealability, a

 prisoner must make a substantial showing of the denial of a constitutional right. 28 U.S.C. §

 2253(c)(2). To demonstrate this denial, the applicant is required to show that reasonable jurists

 could debate whether, or agree that, the petition should have been resolved in a different manner,

 or that the issues presented were adequate to deserve encouragement to proceed further. Slack v.

 McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas petitioner’s

 constitutional claims on the merits, the petitioner must demonstrate that reasonable jurists would

 find the district court’s assessment of the constitutional claims to be debatable or wrong. Id. at

 484. “The district court must issue or deny a certificate of appealability when it enters a final




                                                  10
Case 2:20-cv-10163-SFC-EAS ECF No. 10, PageID.1006 Filed 11/02/20 Page 11 of 11




 order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

 2254.

         The Court will deny petitioner a certificate of appealability because he failed to make a

 substantial showing of the denial of a federal constitutional right. See also Millender v. Adams,

 187 F. Supp. 2d 852, 880 (E.D. Mich. 2002). The Court further concludes that petitioner should

 not be granted leave to proceed in forma pauperis on appeal, as any appeal would be frivolous.

 See Fed. R. App. P. 24(a).

                                           V. ORDER

         Based upon the foregoing, IT IS ORDERED that:

         I. The petition for a writ of habeas corpus is DENIED WITH PREJUDICE.

         (2) A certificate of appealability is DENIED.

         (3) Petitioner will be DENIED leave to appeal in forma pauperis.


 Dated: November 2, 2020                      s/Sean F. Cox
                                              Sean F. Cox
                                              U. S. District Court




                                                11
